--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
TITAN IRON ORE CORP.
 
$200,000
 
TWELVE PERCENT (12%) CONVERTIBLE NOTE
DATED SEPTEMBER 18, 2013
 
 
THIS NOTE (the "Note") is a duly authorized Convertible Note of TITAN IRON ORE
CORP., a(n) NEVADA corporation (the "Company").
 
FOR VALUE RECEIVED, including the complete surrender of the $200,000 face value
of the Original Promissory Note between Wyomex, LLC and the Company dated April
2, 2012, purchased by the Holder hereunder from Wyomex pursuant to that
Assignment Agreement dated September 18, 2013, in exchange for this Convertible
Note, the Company promises to pay Magna Group, LLC (the "Holder"), the principal
sum of $200,000 (the "Principal Amount") or such lesser principal amount
following the conversion or conversions of this Note in accordance with
Paragraph 2 (the "Outstanding Principal Amount") on September 18, 2014 (the
"Maturity Date"), and to pay interest on the Outstanding Principal Amount
("Interest") in a lump sum on the Maturity Date, at the rate of twelve percent
(12%) per Annum (the "Rate") from the date of issuance.
 
Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.
 
The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.
 
This Note is subject to the following additional provisions:
 
1.           All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shall be made
free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called "Taxes").
 
2.           The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert a maximum of 300% of the average
daily dollar volume in the ten day period ending on the day that the Holder
elects conversion as reported on the Common Stock's appropriate exchange or any
lesser portion of the Outstanding Principal Amount and accrued but unpaid
Interest into Common Stock at a conversion price (the "Conversion Price") for
each share of Common Stock equal to a price which is a 20% discount from the
lowest VWAP in the five (5) days prior to the day that the Holder requests
conversion, unless otherwise modified by mutual agreement between the Parties
(the "Conversion Price") (The Common stock into which the Note is converted
shall be referred to in this agreement as "Conversion Shares"). The Issuer will
not be obligated to issue fractional Conversion Shares. The Holder may convert
this Note into Common Stock by surrendering the Note to the Company, with the
form of conversion notice attached to the Note as Exhibit B, executed by the
Holder of the Note evidencing such Holder's intention to convert the Note. If
the Borrower is unable to issue any shares under this provision due to the fact
that there is an insufficient number of authorized and unissued shares
available, the Holder promises not to force the Borrower to issue these shares
or trigger an Event of Default, provided that Bo4rower takes immediate steps
required to get the appropriate level of approval from shareholders or the board
of directors, where applicable to raise the number of authorized shares to
satisfy the Notice of Conversion. If the stock becomes DTC Chilled, there will
be an additional 5% discount for each conversion.


 
1

--------------------------------------------------------------------------------

 
 
 
Unless otherwise mutually agreed upon, the Holder of this Note agrees that upon
conversion of any of the outstanding Convertible Notes, not to sell, in any
given trading day, more than 10% of the greater of 1) the total amount of shares
received from each conversion of the any Convertible Note or 2) the total daily
dollar volume of the Company. These restrictions on conversions shall hereby be
referred to as the "Conversion Restrictions".
 
If any of the following actions occur while the Holder is still owed any
principal amount, the Conversion Restrictions will no longer be in effect:
 
 
a)
The Trading Price (as defined below) of the Company's Common Stock falls below
$0.003;

 
b)
The Ten (10) Day Average Daily Dollar Volume is Less than $3,000

 
c)
If any material changes occur within the Company.

 
d)
If the Company fails to file any annual or quarterly report as required by the
Securities and Exchange Commission.

 
e)
If the Company receives a DTC "Chill" with regards to depositing and
transferring of the Company's securities.

 

 
2.1 
Method of Conversion.

 
(a)          Mechanics of Conversion. Subject to Section 1., this Note may be
converted by the Holder in whole or in part at any time from time to time after
the Issue Date, by : (A) submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time) and (B) subject to
Section I.4(b), surrendering this Note at the principal office of the Borrower.
 
Not later than four (4) business Days after Holder delivers to Maker a proper
Conversion Notice and an opinion of counsel in accordance with this Agreement
(the "Delivery Date"), Maker or its designated transfer agent, as applicable,
shall cause the issuance and delivery to the Holder of a certificate registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled. If in the case of any Conversion
Notice such certificate or certificates are not delivered to or as directed by
the Holder by the Delivery Date, the Holder shall be entitled by written notice
to Maker at any time on or before its receipt of such certificate or
certificates thereafter, to rescind such conversion, in which event Maker shall
immediately return the Note tendered for conversion (if applicable), and
whereupon the Maker and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice of revocation.
 
The Maker understands that a delay in the delivery of the shares of Common Stock
upon proper conversion of this Note beyond the Delivery Date could result in
economic loss to the Holder. If Maker intentionally fails to deliver to the
Holder such certificates by the Delivery Date (except where such failure is a
result of an improper conversion notice due to Holder's good faith conversion
notice error or a breach of contract by the Holder in either case the Company
shall notify the holder of any issues in honoring a conversion via email within
6 business hours of receiving a conversion notice via email), the Maker shall
pay to the Holder, in cash, an amount per Trading Day for each Trading Day until
such certificates are delivered, starting with Delivery Date, together with
interest on such amount at a rate of 10% per annum, accruing until such amount
and any accrued interest thereon is paid in full, equal to $500 per day (which
amount shall be paid as liquidated damages and not as a penalty). Nothing herein
shall limit the Holder's right to pursue actual damages for Maker's failure to
deliver certificates representing shares of Common Stock upon conversion within
the period specified herein and the Holder shall have the right to pursue all
remedies available to it at law or in equity (including, without limitation, a
decree of specific performance and/or injunctive relief). Notwithstanding
anything to the contrary contained herein, the Holder shall be entitled to
withdraw a Conversion Notice, and upon such withdrawal the Maker shall only be
obligated to pay the liquidated damages accrued through the date the Conversion
Notice is withdrawn.
 
In addition to any other rights available to the Holder, if Maker intentionally
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the shares of Common Stock issuable upon conversion of
this Note on or before the Delivery Date (except where such failure is a result
of an improper conversion notice due to Holder's good faith conversion notice
error or a breach of contract by the Holder in either case the Company shall
notify the holder of any issues in honoring a conversion via email within 6
business hours of receiving a conversion notice via email), and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Common Stock issuable upon conversion of
this Note which the Holder anticipated receiving upon such conversion (a
"Buy-In"), then the Maker shall (1) pay in cash to the Holder the amount by
which (x) the Holder's total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares of Common Stock issuable upon conversion
of this Note that Maker was required to deliver to the Holder in connection with
the conversion at issue times (B) the price at which the sell order giving rise
to such purchase obligation was executed, and (2) at the option of the Holder,
either reinstate the portion of the Note and equivalent number of shares of
Common Stock for which such conversion was not honored or deliver to the Holder
the number of shares of Common Stock that would have been issued had Maker
timely complied with its conversion and delivery obligations hereunder. For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-1n with respect to an attempted conversion of shares of
Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Maker shall be required to pay the Holder $1,000. The Holder shall provide
the Maker written notice indicating the amounts payable to the Holder in respect
of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Maker. Nothing herein shall limit a Holder's right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Maker's failure to timely deliver certificates
representing shares of Common Stock upon conversion of this Note as required
pursuant to the terms hereof.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of Conversion.
Notice of Conversion may be sent by email to the Company, attn: Mr. Andrew
Brodkey, President, CEO. The Holder will deliver this Note, together with
original executed copy of the Notice of Conversion, to the Company within three
(3) business days following the Conversion Date. At the Maturity Date, the
Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Company, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.
 
3.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed. This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company. In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.
 
Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
equipment lessors and equipment finance companies, but shall exclude trade
debts. Any warrants, options or other securities convertible into stock of the
Company issued before the date hereof shall rank pari passu with the Note in all
respects
 
4.           If at any time or from time to time after the date of this Note,
the Common Stock issuable upon the conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.
 
5.           Events of Default.
 

 
5.1. 
A default shall be deemed to have occurred upon any one of the following events:

 

 
5.1.1.
Withdrawal from registration of the Issuer under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), either voluntary or involuntary, except
where the Issuer has been acquired by another entity.

 

 
5.1.2.
Issuer filing for bankruptcy protection under the federal bankruptcy laws, or
any act of insolvency under any state law regarding insolvency, without written
notification to the Investor within five business days of such filing, meeting
or action.

 


 
3

--------------------------------------------------------------------------------

 





 
5.1.3. 
Unless the Holder has materially breached its obligations, representations and
warrantiesunder the Note and other documents related to this transaction, or
otherwise does not qualify for the registration exemptions for the Common Stock
(where the Holder has requested removal of restrictive legends), the Borrower
fails to issue shares of Common Stock to the Holder (or announces or threatens
in writing that it will not honor its obligation to do so) upon proper exercise
by the Holder of the conversion rights of the Holder in accordance with the
terms of this Note, fails to transfer or cause its transfer agent to transfer
(issue) (electronically or in certificated form) any certificate for shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, the Borrower directs its transfer
agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring or issuing (electronically or in certificated form) any certificate
for shares of Common Stock to be issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note (or makes any written
announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for three (3) business days after
the Holder shall have delivered a Notice of Conversion.

 

 
5.1.4.
Failure to pay the principal and unpaid but accrued interest on the Note when
due.

 

 
5.1.5.
Any dissolution, liquidation, or winding up of Borrower or any substantial
portion of its business.

 

 
5.1.6.
Any permanent cessation of operations by Borrower.

 

 
5.1.7. 
The failure by Borrower to maintain any material intellectual property rights,
personal, realproperty or other assets which are necessary to conduct its
business (whether now or in the future)., where such failure would have a
material adverse effect on the Borrower, and provided that the Borrower has not
taken steps to cure such material adverse effect within seven business days of
such occurrence.

 

 
5.1.8.
The Borrower effectuates a reverse split of its Common Stock without twenty (20)
days prior written notice to the Holder.

 

 
5.1.9 
In the event that the Borrower proposes to replace its transfer agent, the
Borrower fails toprovide, prior to the effective date of such replacement, fully
executed Irrevocable Transfer Agent Instructions substantially in the form
substantially as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocable reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Holder and the Borrower.

 

 
5.1.10
Except where the Borrower has been acquired by another entity, from and after
the initial trading, listing or quotation of the Common Stock on a Principal
Market, an event resulting in the Common Stock no longer being traded, listed or
quoted on a Principal Market; failure to comply with the requirements for
continued quotation on a Principal Market; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued quotation and such non-compliance continues and the Borrow has not
taken steps to cure such non-compliance for seven (7) trading days following
such notification.



 
4

--------------------------------------------------------------------------------

 


 

 
5.11.11
If within 60 calendar days of the execution of this agreement, the Company fails
to change its transfer agent from Computershare Inc.

 

 
5.2.
Default remedies. Upon the occurrence and during the continuation of any Event
of Default specified in Section 2.6.4 (solely with respect to failure to pay the
principal hereof or interest thereon when due at the Maturity Date), the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 2.6.3, THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
DEFAULT SUM (AS DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence
and during the continuation of any Event of Default specified in Sections 5.1.1
(solely with respect to failure to pay the principal hereof or interest thereon
when due on this Note, 5.1.1, 5.1.2, 5.1.5, 5.1.6, 5.1.7, 5.1.8, and/or 5.1.9
exercisable through the delivery of written notice to the Borrower by such
Holders (the "Default Notice"), and upon the occurrence of an Event of Default
specified in the remaining sections of Section 5.1 (other than failure to pay
the principal hereof or interest thereon at the Maturity Date specified in
Section 5.1.4 hereof), the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150%times the sum of (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the
"Mandatory Prepayment Date") plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the "Default Sum") or (ii) the "parity value"
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the "Conversion Date" for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of such breach in respect of a specific Conversion Date in which case
such Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common Stock during the period beginning on the date of
first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the "Default Amount") and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.
 
If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.

 
6.           Prepayment. At any time that the Note remains outstanding, upon
three business days' written notice (the "Prepayment Notice") to the Holder, the
Company may pay 130% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest. If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.
 
7.           Intentionally Omitted.
 
8.           The Company covenants that until all amounts due under this Note
are paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall: give prompt written notice to
the Holder of any Event of Default or of any other matter which has resulted in,
or could reasonably be expected to result in a materially adverse change in its
financial condition or operations;
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;
 
at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.
 
9.           Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,
 
(i)  in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or
 
(ii)  in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.
 
10.         If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converted by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.
 
11.         The Note and the Agreement between the Company and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Company and the Holder with respect to the subject
hereof. Neither this Note nor any term hereof may be amended, waived, discharged
or terminated other than by a written instrument signed by the Company and the
Holder.
 
12.         This Note shall be governed by and construed in accordance with the
internal laws of the State of New York.
 
13.         Legal Opinion. The Investor's counsel has provided an opinion
regarding the applicable exemption from registration under the Securities Act
for the issuance of the Conversion Shares pursuant to the terms and conditions
of this Agreement and the Note, which provides that upon conversion at any time
following the date hereof, the shares received as a result of the conversion
shall be issued unrestricted in accordance with the appropriate exemption. If
the Issuer declines to provide, or requests that Investor counsel prepare an
opinion, the Issuer agrees to bear the cost of the letter.
 
14.         Conditions. The Issuer acknowledges the Investor's participation in
respect to this Agreement is on a conditions permitting basis. In the event that
the transaction risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debtholder the cash consideration as described
hereof.
 
15.         Post-Closing Expenses. The Issuer will bear any and all
miscellaneous expenses that may arise as a result of this Agreement
post-closing. These expenses include, but are not limited to transfer agent
fees, equity issuance fees, etc. The failure to pay any and all Post-Closing
Expenses will be deemed a default as described in Section 5.1.10 herein.
 
16.          Miscellaneous
 

 
16.1.
Counterparts. This Agreement may be executed in any number of counterparts by
original, facsimile or email signature. All executed counterparts shall
constitute one Agreement not withstanding that all signatories are not
signatories to the original or the same counterpart. Facsimile and scanned
signatures are considered original signatures.



 
6

--------------------------------------------------------------------------------

 


 

 
16.2.
Severability. This Agreement is not severable. If any term in this Agreement is
found by a court of competent jurisdiction to be unenforceable, then the entire
Agreement shall be rescinded, the consideration proffered by the Investor for
the remaining Debt acquired by Investor not converted by the Investor in
accordance with this Agreement shall be returned in its entirety and any
Conversion Shares in the possession or control of the Investor shall be returned
to the Issuer.

 

 
16.3.
Legal Fees. Each Party will bear its mu legal expenses in the execution of this
Agreement. If the Issuer defaults and the Investor is required to expend funds
for legal fees and expenses, such costs will be reimbursed to the Investor,
solely by the Issuer.

 

 
16.4.
Modification. This Agreement and the Note may only be modified in a writing
signed by all Parties.

 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.
 
TITAN IRON ORE CORP.
 

            By:
/s/ Andrew Brodkey
   
 
  Andrew Brodkey, President, CEO    
 
 

 
 
 


 
7

--------------------------------------------------------------------------------

 


Exhibit B.
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert
$                                        principal amount of the Note (defined
below) into Shares of Common Stock of TITAN IRON ORE CORP., a(n) NEVADA
Corporation (the "Borrower") according to the conditions of the convertible
Notes of the Borrower dated as of September 18, 2013 (the "Notes"), as of the
date written below. No fee will be charged to the Holder or Holder's Custodian
for any conversion, except for transfer taxes, if any.
 
Box Checked as to applicable instructions:
 

 
[  ]
The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system ("DWAC Transfer").
 
Name of DTC Prime Broker:
_______________________________________________________
 
Account Number: _______________________________________________________________
       
[  ]
The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder's calculation attached hereto) in the name(s)
specified immediately below:
 
Magna Group, LLC
EIN #: 27-2162659

 
 

Date of Conversion:           Conversion Price:           Shares to Be
Delivered:           Remaining Principal Balance Due
After This Conversion:
          Signature           Print Name:    

 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------